                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )                 4:10CR3066
                                       )
            v.                         )
                                       )
DARMAINE P. PHILLIPPI,                 )                   ORDER
                                       )
                  Defendant.           )
                                       )


      Considering the government’s objection (filing no. 64),

       IT IS ORDERED that the defendant’s motion to terminate supervised release
(filing 63) is denied without prejudice to the defendant requesting transfer of
supervision to Florida.

      DATED this 26th day of November, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
